Citation Nr: 1410089	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  10-35 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.  

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, claimed as secondary to service-connected diabetes.  

4.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, claimed as secondary to service-connected diabetes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to October 1970, and from March 1972 to March 1974.  For his service in Vietnam, the Veteran was awarded (among other decorations) the Combat Action Ribbon.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions of January 2010 and February 2010 of the St. Louis, Missouri, Department of Veterans Affairs (VA) Regional Office (RO).  The January 2010 rating decision denied the Veteran's claims for service connection for tinnitus and for peripheral neuropathy of the bilateral upper extremities; the February 2010 decision granted service connection for right ear hearing loss, but denied service connection for left ear hearing loss.  

The issues of entitlement to service connection for peripheral neuropathy of the left and right upper extremities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's left ear hearing loss is causally related to his in-service noise exposure.  

2.  The Veteran suffered from tinnitus during his active service and continually thereafter, and his tinnitus is causally related to in-service noise exposure.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for left ear hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2013).  

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  With respect to the claims being decided herein, the Board is granting in full the benefits sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

II.  Service Connection for Left Ear Hearing Loss and Tinnitus

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) ; see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

Both private and VA medical treatment records reflect that the Veteran currently suffers from left ear hearing loss and tinnitus.

The Veteran's service treatment records do not show complaints of left ear hearing loss or tinnitus during his active service, and the Veteran did not mention either disability on his reports of medical history at separation.  However, the Veteran's DD-214s reflect that he served as a motor vehicle operator during both periods of service, and the Veteran has provided statements regarding his in-service noise exposure, including descriptions of his combat service in Vietnam.  Given these records and the Veteran's statements, it is clear that he was exposed to noise during his active service.  

The only remaining question is whether the Veteran's left ear hearing loss and tinnitus are related to his in-service noise exposure.  

With regard to hearing loss, the RO has denied the Veteran's claim on the basis of two VA examinations and a VA opinion.  At the first examination in December 2009, the examiner concluded that the Veteran's "hearing loss is most likely caused by or [the] result of acoustic trauma while on active duty."  She stated that there was a significant threshold shift in the Veteran's right ear, but she did not mention his left.  In a subsequent December 2009 opinion, this same examiner stated that the Veteran's right ear hearing loss is related to his active service, on account of the significant threshold shift observed.  She stated that the Veteran's left ear hearing was normal at enlistment and discharge, but she did not state whether it was or was not related to his active service.  

In an October 2012 VA examination, the examiner concluded that the Veteran's left ear hearing loss is not related to his active service.  She stated that there were no significant threshold shifts at any frequency in the Veteran's left ear from the time of his entrance examination to his separation examination.  

These negative opinions are granted little probative value.  While each examiner concluded that there was no significant shift in hearing thresholds in the Veteran's left ear during his active service, their conclusions are contradicted by the record.  A comparison of in-service audiograms from November 1972 to February 1974 show shifts of 15 decibels at 3000 Hertz and 20 decibels at 4000 Hertz in the Veteran's left ear.  Similar shifts are shown between the March 1972 entrance examination and the March 1974 examination at separation.   

As both examiners concluded that the Veteran's right ear hearing loss is related to his active service on account of threshold shifts observed during that service, then similar shifts shown in the left ear support granting service connection.  Service connection for left ear hearing loss is warranted.

With regard to the Veteran's tinnitus, the RO has denied the Veteran's claim on the basis of the December 2009 and October 2012 examinations.  The October 2009 examiner determined that she could not resolve the issue of the etiology of the Veteran's tinnitus without resorting to speculation.  She noted that there was no complaint, diagnosis, or treatment for tinnitus during the Veteran's active service.  

The October 2012 examiner stated that the Veteran "could not give a specific time frame that he first noticed" his tinnitus, and that the Veteran's service treatment records "did not show a clear noise notch shift in service that would indicate noise damage."

Here again, the examiner's conclusions are belied by the record.  With regard to the date of onset, in both examinations, the Veteran stated that while he could not remember specifically when his tinnitus began, he believed that it was during his active service.  In statements outside of the VA examinations, the Veteran has been consistent in stating that his tinnitus began during his active service.  In his March 2010 notice of disagreement, the Veteran stated that he did not know what tinnitus was for many years.  He stated that the ringing in his hears has existed since he served in Vietnam.  A March 2012 private treatment record reflects that the Veteran began suffering from high pitched buzzing sounds after returning from Vietnam.  

Though the October 2012 examiner stated that there was no evidence of "noise damage" during the Veteran's active service, his service treatment records do show threshold shifts in both of his ears.  Also, the Veteran's military occupation as a truck driver and his serving in combat would undoubtedly have exposed him to noise.  

In light of the Veteran's consistent statements and the clear showing of in-service noise exposure, the Board concludes that the Veteran's tinnitus began during his active service and has existed since that point.  Service connection for tinnitus is warranted.  


ORDER

Entitlement to service connection for left ear hearing loss is granted.

Entitlement to service connection for tinnitus is granted.






REMAND

The Veteran's claims for service connection for peripheral neuropathy of the bilateral upper extremities must be remanded.  The Veteran underwent a VA examination in October 2012.  The examiner concluded that the Veteran does not have diabetic neuropathy, and she noted that the Veteran refused both needle examinations and electrodiagnostic studies of his upper extremities.  

The Veteran's claim file, however, does show diagnoses and complaints of peripheral neuropathy.  A June 2010 VA primary care record noted that the Veteran's diabetes was well controlled, "however, [he] now has neuropathy."  A March 2012 private treatment record noted that the Veteran has "numbness in legs/arms."  In numerous letters, the Veteran contends that he suffers from symptoms consistent with peripheral neuropathy in his upper extremities.

Given these contradictory findings, remand for a new examination is warranted.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA nerves examination by an appropriate medical professional, but not by the examiner who performed the October 2012 examination.  The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained in these files that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's claimed peripheral neuropathy of the bilateral upper extremities is proximately due to or the result of his service-connected diabetes, or whether it has been aggravated by his diabetes.  

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

If the examiner concludes that the Veteran does not suffer from peripheral neuropathy of the bilateral upper extremities, then provide a rationale as to why no such diagnosis is warranted.  The examiner must address the Veteran's complaints of suffering from numbness in his upper extremities.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Then, readjudicate the appeal.  If either benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


